EXHIBIT FIRST AMENDMENT TO SETTLEMENT AGREEMENT This FIRST AMENDMENT TO SETTLEMENT AGREEMENT ("Agreement") dated as of November 16, 2009 ("Effective Date") is entered into by and between CAMPBELL-SEVEY, INC., a Minnesota corporation, ("Campbell-Sevey"), on the one hand, and PACIFIC ETHANOL, INC., a Delaware corporation, ("PEI") on the other hand (collectively referred to herein as "Parties"). I.RECITALS WHEREAS, the Parties entered into that certainSettlementAgreement dated as of August 6, 2009 (the "Settlement Agreement"). WHEREAS, the Parties desire to amend the Settlement Agreement on the terms set forth below. II.TERMS FOR AND IN CONSIDERATION of the foregoing premises and the mutual agreements hereinafter set forth, the Parties agree as follows: 1.The second sentence of paragraph1 of the Settlement Agreement is hereby amended to read in its entirety as follows: "Under the terns of the consent judgment, judgment shall enter against PEI in the amount of $1,909,555.76 (the "Judgment") and Campbell-Sevey shall not undertake any efforts to enforce or collect on the Judgment until April 1, 2010." 2.PET shall remit to Campbell-Sevey by wire transfer: (i) $213,821.48 on or before November 20, 2009; and (ii) $150,000.00 on or before December 18, 2009. Each such payment (which is related to past interest and attorney's fees per previous agreement of the parties) shall apply to and reduce the Judgment; provided that if PEI fails to make the second payment on or before December 18, 2009, then $150,000 of the November 20th remittance shall not apply to the Judgment.
